


Exhibit 10-f-3


ROCKWELL COLLINS, INC.


APPROVAL OF


FIRST AMENDMENT TO THE


ROCKWELL COLLINS
2005 DEFERRED COMPENSATION PLAN
(Amended and Restated Effective April 7, 2014)


The undersigned, Laura A. Patterson, Vice President, Total Rewards, Rockwell
Collins, Inc. (the “Company”), pursuant to authority provided to me by the
Company’s Senior Vice President of Human Resources, does hereby approve, for and
on behalf of the Company, the First Amendment to the Rockwell Collins 2005
Deferred Compensation Plan (Amended and Restated Effective April 7, 2014) (the
“Plan) that is attached hereto.


Dated this 21st day of July 2015.








/s/ Laura A. Patterson        
Laura A. Patterson
Vice President, Total Rewards









































--------------------------------------------------------------------------------








FIRST AMENDMENT
to the


ROCKWELL COLLINS


2005 DEFERRED COMPENSATION PLAN
(Amended and Restated Effective April 7, 2014)


The Rockwell Collins 2005 Deferred Compensation Plan, which was last amended and
restated April 7, 2014 (the “Plan”), is hereby amended, as follows:


1.
Effective as of the date hereof, the last sentence of Section 1.210 of the Plan
(“Eligible Employee”) is hereby amended and restated to provide as follows:



Notwithstanding the foregoing, an Eligible Employee shall not include anyone who
becomes an Employee of an Affiliate as a result of (1) the completion of the
merger contemplated by the Agreement and Plan of Merger by and among the
Company, Avatar Merger Sub, Inc., Radio Holdings, Inc., and TC Group IV Managing
GP, L.L.C or (2) the Company’s stock purchase of International Communications
Group, Inc.


2.
Effective January 1, 2016, the last sentence of Section 1.210 of the Plan
(“Eligible Employee”) is hereby deleted.



*        *        *        *


In all other respects, the Plan is hereby confirmed and approved.




